The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   December 31, 2014

                                   No. 04-14-00256-CR

                                       Jeffrey LEE,
                                         Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR6806
                      Honorable Raymond Angelini, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due January 28, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court